Title: To Benjamin Franklin from Balthazar-Georges Sage, 22 May 1780
From: Sage, Balthazar-Georges
To: Franklin, Benjamin


Monsieur
Ce 22 mai [1780?]
J’ai appris par Mr. Leschevin que vous aviez eté voir à versailles Le Cabinet de Minéraux de Mr Son frere; Les objets qu’il renferme sont tous beaux, bien choisis, le Catalogue en a été fait par Mr Delisle, et je me suis chargé avec plaisir de le Completer de sorte que Les Morceaux qui n’y Sont point indiqués sont etiquetés par moi. Cette Collection fera partout une superbe base de Cabinet.
J’aurais eû Lhonneur d’aller vous Rendre mes devoirs si je n’etois pas aussi occupé.
Je suis avec Respect Monsieur Votre très humble et très obeissant serviteur
SAGEDe lacademie a la monnoie
Mr francklin.
